      Case 7:19-cr-00522 Document 279 Filed on 06/30/21 in TXSD Page 1 of 1
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                              June 30, 2021
                                UNITED STATES DISTRICT COURT
                                                                                           Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA                                 §
                                                         §
VS.                                                      § CRIMINAL ACTION NO. 7:19-CR-00522-3
                                                         §
ARTURO C. CUELLAR; aka AC                                §

                           ORDER DENYING MOTION TO DISMISS

          The Court now considers “Defendant’s Motion to Dismiss for Failure to State an Offense
Under 18 U.S.C. § 666(a)(2)”1 filed by Arturo C. Cuellar. Cuellar’s motion seeks dismissal of
count nine of the superseding indictment2 due to an argument that there is no connection between
the charged conduct and federal funds.3 Cuellar’s argument relies solely on United States v.
Zwick.4
          First, Cuellar fails to recognize that the Fifth Circuit requires no such connection. 5 This
Court is bound by Fifth Circuit precedent, not Third Circuit. Additionally, Cuellar fails to
mention that Zwick was abrogated by the Supreme Court in Sabri v. United States, where the
Court resolved a circuit split by “dispos[ing] of this position that, to qualify as a valid exercise of
Article I power, the statute must require proof of connection with federal money as an element of
the offense.”6 Thus, the Court finds that the sole argument contained in the instant motion is
based upon an incorrect statement of law and the motion is hereby DENIED. Further, the Court
admonishes Counsel for Defendant for failing to conduct diligent research.
          IT IS SO ORDERED.
          DONE at McAllen, Texas, this 30th day of June, 2021.


                                                             ___________________________________
                                                             Micaela Alvarez
                                                             United States District Judge

1
  Dkt. No. 268.
2
  Dkt. No. 30, at 21.
3
  Dkt. No. 268, at 2.
4
  United States v. Zwick, 199 F.3d 678 (3d Cir. 1999).
5
  United States v. Lipscomb, 299 F.3d 303 (5th Cir. 2002).
6
  Sabri v. U.S., 541 U.S. 600, 605 (2004).

1/1
